3DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on 04/18/2022 has been entered. Claims 1, 4, 6, 16 and 19 have been amended. Claims 2-3, 12-15 and 17-18 have been canceled. Claims 1, 4-11, 16 and 19-20 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0215007 A1) in view of Yu et al. (US 2009/0232133 A1).

Zhang et al. disclose techniques for performing channel interleaving for multiple code blocks to achieve similar SINRs for all code blocks with the following features: regarding claim 1, a data transmission method, wherein the method comprises: obtaining code blocks in a plurality of code block streams; distributing, based on a correspondence between each slot in a preset multiplexing sequence that includes a plurality of slots and an obtaining interface of each code block stream in the plurality of code block streams, the code blocks in each of the plurality of code block streams to corresponding slots of the preset multiplexing sequence to form one code block stream; and segmenting and encapsulating the one code block stream to generate at least one frame (Fig. 3, shows a block diagram of a transmit processor, see teachings in [0033-0040, 0061, 0095 & 0110] summarized as “a data transmission method, wherein the method comprises: obtaining code blocks in a plurality of code block streams (i.e. transmit processor 220, which may also be used for transmit processor 264 (fig. 2) of eNB 110 (fig. 1), including a demultiplexer 310, encoders 312a through 312n, symbol mapper 314a through 314n, a channel interleaver/mapper 320 and modulator 330, when a transport block is received at the demux 310 it is portioned into multiple (N) code blocks, and the encoders obtains the code blocks from the demux 310 [0033-0034]), distributing, based on a correspondence between each slot in a preset multiplexing sequence that includes a plurality of slots and an obtaining interface of each code block stream in the plurality of code block streams, the code blocks in each of the plurality of code block streams to corresponding slots of the preset multiplexing sequence to form one code block stream (i.e. based on the time interval may cover a plurality of slots and obtaining interface of each code block 1 through code block N,  the transmitter station 120 may form a plurality of sequences of data symbols for the plurality of slots, one sequence of data symbols of the code block for each slot, wherein each sequence of data symbols may comprise a subset of the data symbols for each code block, and the data symbols for the N code blocks may be selected sequentially and the each sequence is mapped/distributed by the transmitter station 120 in a corresponding slot across all subcarriers for the plurality of resource groups in one symbol period at a time [0061, 0095]), and segmenting and encapsulating the one code block stream to generate at least one frame (i.e. channel interleaver/mapper 320 may provide a set/segment of output symbols for all subcarriers in each symbol period, and the modulator 330 may perform modulation on the output symbols for OFDM or SC-FDM and may provide output samples, and a frame structure 500 (fig. 5) that may be used for transmission on the downlink, wherein the transmission timeline may be partitioned into units of radio frames and each radio frame may have a predetermined duration and may be partitioned into 10 subframes [0035 & 0040])”).
Zhang et al. is short of expressly teaching “segmenting and encapsulating the one code block stream to generate at least one frame”.
Yu et al. disclose an Ethernet access device and method thereof with the following features: regarding claim 1, segmenting and encapsulating the one code block stream to generate at least one frame (Fig. 18, a structural diagram of the second embodiment of the access conversion device according to the invention, see teachings in [0090-0092, 0191 & 0213-0217] summarized as “segmenting and encapsulating the one code block stream to generate at least one frame (i.e. an Ethernet access device, located between a plurality of access nodes and a gateway equipment, including downlink physical port units, a multiplex/demultiplex unit and an uplink physical port unit, wherein the Ethernet access device receives code block streams, and Multiplex conversion unit 520 includes multiplex time sequence module 523, time sequence conversion module 524 and data frame identification module 525, and Time sequence conversion module 524 is connected with access-side physical port unit 510, multiplex time sequence module 523 and data frame identification module 525, respectively, and the Data frame identification module 525 is connected with gateway-side physical port unit 530, the multiplex physical layer loads include code stream received from access-side physical port unit 510, time sequence conversion module 524 writes the multiplex physical layer load to the uplink buffer region of the time slot in segments in the unit of the time slot in the multiplex time sequence period, according to the order of the time slots and in this way the code blocks, based on time sequence, are distributed in the code block streams, and the code block stream is segmented according to the order of the time slots and in the unit of the time slot in the multiplex time sequence period, and the uplink physical port units connected therewith being encapsulated in a PHY interface multiplex chip, and generates a physical layer load in the unit of the data frame according to the identification and output the physical layer load in the unit of the data frame to the gateway-side physical port unit 530)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. by using the features as taught by Yu et al. in order to provide a more effective and efficient system that is capable of segmenting and encapsulating the one code block stream to generate at least one frame. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 16
Zhang et al. disclose techniques for performing channel interleaving for multiple code blocks to achieve similar SINRs for all code blocks with the following features: regarding claim 16, a data transmission apparatus, wherein the apparatus comprises a processor, and wherein the processor is configured to: obtain code blocks in a plurality of code block streams; distribute, based on a correspondence between each slot in a preset multiplexing sequence that includes a plurality of slots and an obtaining interface of each code block stream in the plurality of code block streams, the code blocks in each of the plurality of code block streams to corresponding slots of the preset multiplexing sequence to form one code block stream; and segment and encapsulate the one code block stream to generate at least one frame (Fig. 3, shows a block diagram of a transmit processor, see teachings in [0033-0040, 0061, 0095 & 0110] summarized as “a data transmission apparatus, wherein the apparatus comprises a processor, and wherein the processor is configured to: obtain code blocks in a plurality of code block streams (i.e. transmit processor 220, which may also be used for transmit processor 264 (fig. 2) of eNB 110 (fig. 1), including a demultiplexer 310, encoders 312a through 312n, symbol mapper 314a through 314n, a channel interleaver/mapper 320 and modulator 330, when a transport block is received at the demux 310 it is portioned into multiple (N) code blocks, and the encoders obtains the code blocks from the demux 310 [0033-0034]), distribute, based on a correspondence between each slot in a preset multiplexing sequence that includes a plurality of slots and an obtaining interface of each code block stream in the plurality of code block streams, the code blocks in each of the plurality of code block streams to corresponding slots of the preset multiplexing sequence to form one code block stream (i.e. based on the time interval may cover a plurality of slots and obtaining interface of each code block 1 through code block N,  the transmitter station 120 may form a plurality of sequences of data symbols for the plurality of slots, one sequence of data symbols of the code block for each slot, wherein each sequence of data symbols may comprise a subset of the data symbols for each code block, and the data symbols for the N code blocks may be selected sequentially and the each sequence is mapped/distributed by the transmitter station 120 in a corresponding slot across all subcarriers for the plurality of resource groups in one symbol period at a time [0061, 0095]), and segment and encapsulate the one code block stream to generate at least one frame (i.e. channel interleaver/mapper 320 may provide a set/segment of output symbols for all subcarriers in each symbol period, and the modulator 330 may perform modulation on the output symbols for OFDM or SC-FDM and may provide output samples, and a frame structure 500 (fig. 5) that may be used for transmission on the downlink, wherein the transmission timeline may be partitioned into units of radio frames and each radio frame may have a predetermined duration and may be partitioned into 10 subframes [0035 & 0040])”).
Zhang et al. is short of expressly teaching “segment and encapsulate the one code block stream to generate at least one frame”.
Yu et al. disclose an Ethernet access device and method thereof with the following features: regarding claim 16, segment and encapsulate the one code block stream to generate at least one frame (Fig. 18, a structural diagram of the second embodiment of the access conversion device according to the invention, see teachings in [0090-0092, 0191 & 0213-0217] summarized as “segment and encapsulate the one code block stream to generate at least one frame (i.e. an Ethernet access device, located between a plurality of access nodes and a gateway equipment, including downlink physical port units, a multiplex/demultiplex unit and an uplink physical port unit, wherein the Ethernet access device receives code block streams, and Multiplex conversion unit 520 includes multiplex time sequence module 523, time sequence conversion module 524 and data frame identification module 525, and Time sequence conversion module 524 is connected with access-side physical port unit 510, multiplex time sequence module 523 and data frame identification module 525, respectively, and the Data frame identification module 525 is connected with gateway-side physical port unit 530, the multiplex physical layer loads include code stream received from access-side physical port unit 510, time sequence conversion module 524 writes the multiplex physical layer load to the uplink buffer region of the time slot in segments in the unit of the time slot in the multiplex time sequence period, according to the order of the time slots and in this way the code blocks, based on time sequence, are distributed in the code block streams, and the code block stream is segmented according to the order of the time slots and in the unit of the time slot in the multiplex time sequence period, and the uplink physical port units connected therewith being encapsulated in a PHY interface multiplex chip, and generates a physical layer load in the unit of the data frame according to the identification and output the physical layer load in the unit of the data frame to the gateway-side physical port unit 530)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. by using the features as taught by Yu et al. in order to provide a more effective and efficient system that is capable of segmenting and encapsulating the one code block stream to generate at least one frame. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0215007 A1) in view of Yu et al. (US 2009/0232133 A1) as applied to claims 1 and 16 above, and further in view of Zhou et al. (US 2011/0305458 A1).

Zhang et al. and Yu et al. disclose the claimed limitations as described in the paragraph 6 above. Zhang et al. and Yu et al. do not expressly disclose the following features: regarding claim 7, wherein the segmenting and encapsulating the one code block stream to generate the at least one frame comprises: 5Application No. 16/855,734Preliminary Amendmentsegmenting the one code block stream into a plurality of segments, and inserting a frame header field into each segment of the plurality of segments, to generate the at least one frame; or segmenting the one code block stream into the plurality of segments, and inserting [[a]] the frame header field and a frame trailer field into each segment of the plurality of segments, to generate the at least one frame; regarding claim 20, wherein the processor is configured to: segment the one code block stream into a plurality of segments, and insert a frame header field into each segment of the plurality of segments, to generate at least one frame; or segment the one code block stream into the plurality of segments and insert a frame header field and a frame trailer field into each segment of the plurality of segments, to generate the at least one frame.
Zhou et al. disclose a method and a device for service adaptation with the following features: regarding claim 7, wherein the segmenting and encapsulating the one code block stream to generate the at least one frame comprises: segmenting the one code block stream into a plurality of segments, and inserting a frame header field into each segment of the plurality of segments, to generate the at least one frame; or segmenting the one code block stream into the plurality of segments, and inserting the frame header field and a frame trailer field into each segment of the plurality of segments, to generate the at least one frame (Fig. 3, a simplified diagram showing a logical structure of a service adaptation device according to a first embodiment of the present invention, see teachings in [0048-0049, 0061 & 0069] summarized as “code block is fragmented and multiple frames need to be encapsulated and borne in fragments for a packet of data with excessively long length, and since the maximum value of the payload length cannot be met, the service may be fragmented to be assembled in multiple frames, which is indicated by the frame type in the frame header, wherein the frame type is used to indicate a head frame, a middle frame, or a tail frame when multiple frames need to be encapsulated and borne in fragments for a packet of data with excessively long length”); regarding claim 20, wherein the processor is configured to: segment the one code block stream into a plurality of segments, and insert a frame header field into each segment of the plurality of segments, to generate at least one frame; or segment the one code block stream into the plurality of segments and insert a frame header field and a frame trailer field into each segment of the plurality of segments, to generate the at least one frame (Fig. 3, a simplified diagram showing a logical structure of a service adaptation device according to a first embodiment of the present invention, see teachings in [0048-0049, 0061 & 0069] summarized as “code block is fragmented and multiple frames need to be encapsulated and borne in fragments for a packet of data with excessively long length, and since the maximum value of the payload length cannot be met, the service may be fragmented to be assembled in multiple frames, which is indicated by the frame type in the frame header, wherein the frame type is used to indicate a head frame, a middle frame, or a tail frame when multiple frames need to be encapsulated and borne in fragments for a packet of data with excessively long length”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. with Yu et al. by using the features as taught by Zhou et al. in order to provide a more effective and efficient system that is capable of segmenting the one code block stream, and inserting a frame header field into each segment. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0215007 A1) in view of Yu et al. (US 2009/0232133 A1)  as applied to claim 1 above, and further in view of Atsumi et al. (US 2007/0116055 A1).

Zhang et al. and Yu et al. disclose the claimed limitations as described in the paragraph 6 above. Zhang et al. and Yu et al. do not expressly disclose the following features: regarding claim 9, wherein the method is applied to the Ethernet egress port; and the segmenting and encapsulating the one code block stream, to generate the at least one frame comprises: segmenting the one code block stream into a plurality of segments, and inserting a frame header field, a destination MAC address, a source MAC address, and an Ethernet type field into each segment of the plurality of segments, to generate the at least one frame, wherein the destination MAC address is any MAC address, the source MAC address is a MAC address of the Ethernet egress port, and the Ethernet type field is used to identify that the frame is an Ethernet type frame; or segmenting the one code block stream into the plurality of segments, and inserting the frame header field, the destination MAC address, the source MAC address, the Ethernet type field, and a frame trailer field into each segment of the plurality of segments, to generate the at least one frame, wherein the destination MAC address is any MAC address, the source MAC address is the MAC address of the Ethernet egress port, and the Ethernet type field is used to identify that the frame is the Ethernet type frame; regarding claim 11, wherein the frame header field is a preamble, and the frame trailer field is a cyclic redundancy check CRC field.
Atsumi et al. disclose a transmission apparatus executing multiplexing and separation for transmission with the following features: regarding claim 9, wherein the method is applied to the Ethernet egress port; and the segmenting and encapsulating the one code block stream, to generate the at least one frame comprises: segmenting the one code block stream into a plurality of segments, and inserting a frame header field, a destination MAC address, a source MAC address, and an Ethernet type field into each segment of the plurality of segments, to generate the at least one frame, wherein the destination MAC address is any MAC address, the source MAC address is a MAC address of the Ethernet egress port, and the Ethernet type field is used to identify that the frame is an Ethernet type frame; or segmenting the one code block stream into the plurality of segments, and inserting the frame header field, the destination MAC address, the source MAC address, the Ethernet type field, and a frame trailer field into each segment of the plurality of segments, to generate the at least one frame, wherein the destination MAC address is any MAC address, the source MAC address is the MAC address of the Ethernet egress port, and the Ethernet type field is used to identify that the frame is the Ethernet type frame (Fig. 4, an application example of a transparent transmission device, see teachings in [0053-0054 & 0069-0071] summarized as “code block is segmented and encapsulated and by adding a predefined header to the beginning of the MAC frame consists essentially of a preamble (8 bytes) indicative of the beginning of MAC frame, a destination address (6 bytes) indicating a MAC address of a destination terminal of the MAC frame, a source address (6 bytes) indicating a MAC address of a terminal to which the MAC frame is forwarded, a length/type field (2 bytes) indicating the length or type of MAC frame, a data field (variable length) and a checksum value (4 bytes), wherein a data indicative of the null signal state, called the interframe gap (IFG) is flown between the MAC frame and a MAC frame adjacent thereto for data stream of GbE signal with 8 bits being as a unit is converted (8B/10B-encoded) into a 10-bit data stream in units of respective bytes, resulting in acquisition of the GbE signal”); regarding claim 11, wherein the frame header field is a preamble, and the frame trailer field is a cyclic redundancy check CRC field (Fig. 4, an application example of a transparent transmission device, see teachings in [0053-0054 & 0069-0071] summarized as “the MAC frame header field is preamble and filed is checksum value”).    
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. with Yu et al. by using the features as taught by Atsumi et al. in order to provide a more effective and efficient system that is capable of segmenting and encapsulating the one code block stream, to generate the at least one frame with MAC addresses of destination and source and Ethernet type field. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0215007 A1) in view of Yu et al. (US 2009/0232133 A1)as applied to claim 1 above, and further in view of Nie et al. (US 2015/0288484 A1).

Zhang et al. and Yu et al. disclose the claimed limitations as described in the paragraph 6 above. Zhang et al. and Yu et al. do not expressly disclose the following features: regarding claim 4, wherein the obtaining a plurality of code block streams comprises: receiving one service data stream; and encoding the one service data stream in a preset data encoding manner, to obtain any one of the plurality of code block streams.
Nie et al. disclose a communications method, system, and apparatus for an optical network system with the following features: regarding claim 4, wherein the obtaining a plurality of code block streams comprises: receiving one service data stream; and encoding the one service data stream in a preset data encoding manner, to obtain any one of the plurality of code block streams (Fig. 1, a schematic structural diagram of protocol layers of a communications system, see teachings in [0119-0128] summarized as “after the 8b/10b encoding, the data stream is sent to a PMA layer 102, which performs parallel-to-serial conversion on the data stream output by the PCS 100, and sends the converted data stream to a newly-added coding layer 104 includes: a PMA layer 1040, a PCS layer 1042, a 32b/34b encoding/decoding layer 1044, a forward error correction (forward error correction, FEC) encoding/decoding layer 1046, and a PMA layer 1048, the 32B/34B encoding/decoding layer 1044 performs 32-bit to 34-bit preset encoding on the data stream on which the 8-bit/10-bit encoding has been performed”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang et al. with Yu et al. by using the features as taught by Nie et al. in order to provide a more effective and efficient system that is capable of encoding the one service data stream in a preset data encoding manner. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 5-6, 8, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-11, 16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        6/16/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473